GRABER, Circuit Judge,
concurring in part and dissenting in part:
I concur in the holding that summary judgment was proper as to the religious discrimination claim.
With respect to the retaliation claim, however, I dissent. A reasonable jury could find that the referral for a fitness for duty evaluation (“FFDE”) was retaliatory. See Ray v. Henderson, 217 F.3d 1234, 1241-43 (9th Cir.2000). There is evidence in the record that Plaintiff was recommended for the FFDE only six days after the processing of his Equal Employment Opportunity (“EEO”) grievance, by the ad*583judicator of that grievance, see Passantino v. Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493, 507 (9th Cir.2000); that earlier FFDE recommendations, which Defendant had not acted on, also followed on the heels of earlier EEO complaints; that the referral letter accompanying the FFDE request stated that Plaintiff had “filed grievances”; that FFDE referrals nearly always lead to termination; and that Plaintiff had worked for Defendant acceptably for more than 25 years. See Costa v. Desert Palace, Inc., 299 F.3d 838, 856-57 (9th Cir.2002) (en banc), aff'd, 539 U.S. 90, 123 S.Ct. 2148, 156 L.Ed.2d 84 (2003). Therefore, “viewing the evidence in the light most favorable to” Plaintiff, as we must, Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir.2004), a genuine issue of material fact remains.